EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in email communications with Sean A. Wooden on February 24, 2022.
 
3. 	The application has been amended as follows: 	Please amend claims 55, 57, 61-62, 64, 66, 68, 70-71, 73, 75, and 79-80

In the Claims

Claims 1-54 (canceled).  

Claim 55 (currently amended): A method of processing and displaying effects of a single continuous gesture that crosses over a plurality of displays comprising (i) a first display coupled to at least one first computing apparatus and (ii) a physically adjacent second display coupled to at least one second computing apparatus, the single continuous gesture comprising  (a) dragging  an object, (b) drawing an ink stroke, or (c) scrolling over the first display and the second display, the first and second computing apparatuses being physically separate computing devices which communicate with each other through and are coupled to at least one server having a shared digital workspace stored thereupon, the method comprising steps of: 
 the second display, wherein the first display shows a first portion of the shared digital workspace; 
(b) determining whether the TOUCH1 gesture is within a predetermined proximity to a boundary with the second display;
storing information corresponding to the TOUCH1 gesture in a server memory of the at least one server and if the TOUCH1 gesture is within the predetermined proximity to the boundary to the second display, initializing a countdown timer by setting a length of the timer corresponding to a time it takes to send a message between the at least one first computing apparatus and the at least one second computing apparatus; 
(d) detecting and storing one or more subsequent TOUCH2 to TOUCHN gestures; 
(e) determining whether a handover message has been received from the second computing apparatus to the first computing apparatus, wherein the handover message includes information comprising (i) an effect of the single continuous gesture and (ii) information indicative of a location of the gesture on the  second display based on which the handover message has been sent; 
(f) if the handover message has been received, determining whether the handover message coordinates with the TOUCH1 gesture;
(g) if the handover message coordinates with TOUCH1 gesture, updating the TOUCH1 to TOUCHN gestures based on the information of the handover message; and 
executing the effect of the TOUCH2 to TOUCHN gestures as a single continuous gesture extending from the TOUCH1 gesture on the first display over the second display, wherein the single continuous gesture comprises dragging an object, drawing an ink stroke, or scrolling over the first display and the second display based on the information of the received handover message; 
(h) if the handover message has not been received or if the handover message does not coordinate with the TOUCH1 gesture, determining whether the timer has timed out; 
(i) if the timer has not timed out, repeating the steps of (d) through (h); and
(j) if the timer has timed out, updating the server memory with the current position of the TOUCHN gesture.  

Claim 56 (canceled).  

Claim 57 (currently amended): The method of claim 55, further comprising: 
checking whether the single continuous gesture on the first display is finished; 
checking whether a final gesture of the single continuous gesture on the first display is within the predetermined proximity to the boundary to a third display if the single continuous gesture on the first display is finished; 
sending another handover message if the final gesture is within the predetermined proximity to the boundary to a third display; and 
detecting a TOUCHN+1 gesture on the third display to determine whether the TOUCHN+1 gesture is a continuation of the single continuous gesture on the first display.

Claim 58: The method of claim 57, wherein the TOUCH1 to 1 gestures are displayed as one single continuous gesture across the first, and third displays.  

Claim 59: The method of claim 58, wherein said at least one server is updated with locations of the TOUCH1 to TOUCHN+1 gestures.  

Claim 60: The method of claim 55, wherein the handover message is a drag handover message (DHM) and the effects of the TOUCH1 to TOUCHN gestures comprises a movement of one or more objects displayed on the first display.  

Claim 61 (currently amended): The method of claim 55, wherein the handover message is a handover scroll message (HSM) and the effects of the TOUCH1 to TOUCHN second display.  

Claim 62 (currently amended): The method of claim 55, wherein the handover message is a handover ink message (HIM) and the effects of the TOUCH1 to TOUCHN gestures comprises inking a shared document that is displayed on the first display, wherein the inking is displayed as a single continuous gesture on the first display and the second display.  

Claim 63 (canceled).  

Claim 64 (currently amended): Program code embodied in at least one non-transitory computer readable medium for processing and displaying effects of a single continuous gesture that crosses a plurality of displays comprising (i) a first display coupled to at least one first computing apparatus and (ii) a physically adjacent second display coupled to at least one second computing 4 US_150004250v2_386813-00073 8/13/2021 2:02 PMApplication Serial No. 16/690,766 Response to Office Action Dated May 13, 2021 apparatus, the single continuous gesture comprising  (a) dragging  an object, (b) drawing  an ink stroke, or (c) scrolling over the first display and the second display, the first and second computing apparatuses being physically separate computing devices which communicate with each other through and are coupled to at least one server having a shared digital workspace stored thereupon, said program comprising instructions causing at least one processor to perform steps of:
 (a) detecting a TOUCH1 gesture on the first display to determine whether the TOUCH1 gesture is a continuation of a gesture on the second display, wherein the first display shows a first portion of the shared digital workspace; 
(b) determining whether the TOUCH1 gesture is within a predetermined proximity to a boundary with the second display;
storing information corresponding to the TOUCH1 gesture in a server memory of the at least one server and if the TOUCH1 gesture is within the predetermined proximity to the boundary to the second display, initializing a countdown timer by setting a length of the timer corresponding to a time it takes to send a message 
(d) detecting and storing one or more subsequent TOUCH2 to TOUCHN gestures; 
(e) determining whether a handover message has been received from the second computing apparatus to the first computing apparatus, wherein the handover message includes information comprising (i) an effect of the single continuous gesture and (ii) information indicative of a location of the gesture on the second display based on which the handover message has been sent; 
(f) if the handover message has been received, determining whether the handover message coordinates with the TOUCH1 gesture; 
(g) if the handover message coordinates with TOUCH1 gesture, updating the TOUCH1 to TOUCHN gestures based on the information of the handover message; and
 executing the effect of the TOUCH2 to TOUCHN gestures as a single continuous US 150004250v2_386813-00073 8/13/2021 2:02 PMApplication Serial No. 16/690,766gesture extending from the TOUCH1 gesture on the first display over the second display, wherein the single continuous gesture comprises dragging  an object, drawing an ink stroke, or scrolling over the first display and the second display based on the information of the received handover message;
 (h) if the handover message has not been received or if the handover message does not coordinate with the TOUCH1 gesture, determining whether the timer has timed out; 
(i) if the timer has not timed out, repeating the steps of (d) through (h); and 
(j) if the timer has timed out, updating the server memory with the current position of the TOUCHN gesture.  

Claim 65 (canceled)  

Claim 66 (currently amended): The program code of claim 64, further comprising instructions to cause the at least one processor to perform: 
checking whether the single continuous gesture on the first display is finished; 
within the predetermined proximity to the boundary to a third display if the single continuous gesture on the first display is finished; 
sending another handover message if the final gesture is within the predetermined proximity to the boundary to a third display; and 
detecting a TOUCHN+1 gesture on the third display to determine whether the TOUCHN+1 gesture is a continuation of the single continuous gesture on the first display.  

Claim 67: The program code of claim 66, further comprising instructions to cause the at least one processor to cause the TOUCH1 to TOUCHN+1 gestures to be displayed as one single continuous gesture across the first, second, and third displays.  

Claim 68 (currently amended): The program of claim 67, further comprising instructions to cause the at least one processor to cause said at least one server to be updated with locations of the TOUCH1 to TOUCHN+1 gestures.  

Claim 69: The program of claim 64, wherein the handover message is a drag handover message (DHM), the program further comprising instructions to cause the at least one processor to display the effects of the TOUCH1 to TOUCHN gestures as a movement of one or more objects displayed on the first display.

Claim 70 (currently amended): The program of claim 64, wherein the handover message is a handover scroll message (HSM), the program further comprising instructions to cause the at least one processor to display the effects of the TOUCH1 to TOUCHN gestures as a scrolling the shared digital workspace which is displayed on the first display and the second display.  

Claim 71 (currently amended): The program of claim 64, wherein the handover message is a handover ink message (HIM), the program further comprising instructions to cause the at least one processor to display inking a shared document that is second display.  

Claim 72 (canceled).  

Claim 73 (currently amended): Apparatus configured for processing and displaying effects of a single continuous gesture that crosses over a plurality of displays comprising (i) a first display coupled to at least one first computing apparatus and (ii) a physically adjacent second display coupled to at least one second computing apparatus, the single continuous gesture comprising (a) dragging an object, (b) drawing an ink stroke, or (c) scrolling over  the first display and the second display, the first and second computing apparatuses being physically separate computing devices which communicate with each other through and are coupled to at least one server having a shared digital workspace stored thereupon, comprising: 
the at least one server; and 
Response to Office Action Dated May 13, 2021 at least one processor coupled to said at least one server, and configured to:
(a) detect a TOUCH1 gesture on the first display to determine whether the TOUCH1 gesture is a continuation of a gesture on the second display, wherein the first display shows a first portion of the shared digital workspace;
(b) determine whether the TOUCH1 gesture is within a predetermined proximity to a boundary with the second display;
store information corresponding to the TOUCH1 gesture in a server memory of the at least one server and if the TOUCH1 gesture is within the predetermined proximity to the boundary to the second display initialize a countdown timer by setting a length of the timer corresponding to a time it takes to send a message between the at least one first computing apparatus and the at least one second computing apparatus; 
(d) detect and store one or more subsequent TOUCH2 to TOUCHN gestures;
 (e) determine whether a handover message has been received from the second computing apparatus to the first computing apparatus, wherein the handover message includes information comprising (i) an effect of the single continuous gesture second display based on which the handover message has been sent; 
(f) if the handover message has been received, determine whether the handover message coordinates with the TOUCH1 gesture;
(g) if the handover message coordinates with TOUCH1 gesture, updating the TOUCH1 to TOUCHN gestures based on the information of the handover message; and 
execute the effect of the TOUCH2 to TOUCHN gestures as a single continuous gesture extending from the TOUCH1 gesture on the first display over the second display, wherein the single continuous gesture comprises dragging an object, drawing an ink stroke, or scrolling over the first display and the second display based on the information of the received handover message;
(h) if the handover message has not been received or if the handover message does not coordinate with the TOUCH1 gesture, determine whether the timer has timed out;   US 150004250v2_386813-00073 8/13/2021 2:02 PMApplication Serial No. 16/690,766 
(i) if the timer has not timed out, repeating (d) through (h); and 
(j) if the timer has timed out, updating the server memory with the current position of the TOUCHN gesture.  

Claim 74 (canceled).  

Claim 75 (currently amended): The apparatus of claim 73, wherein said at least one processor is configured to: 
checking whether the single continuous gesture on the first display is finished; 
checking whether a final gesture of the single continuous gesture on the first display is within the predetermined proximity to the boundary to a third display if the single continuous gesture on the first display is finished; 
sending another handover message if the final gesture is within the predetermined proximity to the boundary to a third display; and 


Claim 76: The apparatus of claim 75, wherein said at least one processor is configured to display the TOUCH1 to TOUCHN+1 gestures as one single continuous gesture across the first, second, and third displays.  

Claim 77: The apparatus of claim 76, wherein said at least one processor is configured to update said at least one server with locations of the TOUCH1 to TOUCHN+1 gestures.   

Claim 78: The apparatus of claim 73, wherein the handover message is a drag handover message (DHM) and said at least one processor is configured such that the effects of the TOUCH1 to TOUCHN gestures comprises a movement of one or more objects displayed on the first display.  

Claim 79 (currently amended): The apparatus of claim 73, wherein the handover message is a handover scroll message (HSM) and said at least one processor is configured such that the effects of the TOUCH1 to TOUCHN gestures comprises scrolling the shared digital workspace which is displayed on the first display and the second display.  

Claim 80 (currently amended): The apparatus of claim 73, wherein the handover message is a handover ink message (HIM) and said at least one processor is configured such that the effects of the TOUCH1 to TOUCHN gestures comprises inking a shared document that is displayed on the first display, wherein the inking is displayed as a single continuous gesture on the first display and the second display.

Claims 81 (canceled).
	
Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144